Exhibit 10.5

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (the “Agreement”) is entered into as of September 1,
2016 (the “Effective Date”), by and between ARENA PHARMACEUTICALS, INC., a
Delaware corporation (“Arena”), and Dominic P. Behan, PhD, DSc (“Consultant”).

WHEREAS, Arena wishes to obtain the services of Consultant as the Chair of a
Scientific Advisory Board and Consultant wishes to provide such services, all
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, Arena and Consultant hereby agree as
follows:

1. Services to be Provided.  During the term of this Agreement, Consultant shall
perform for Arena (and, if applicable, Arena’s Affiliates) the following
services (the “Services”), as directed by the Company’s Chief Executive Officer
or his designee: Consultant shall act as the Company’s Chair of a Scientific
Advisory Board and provide advice, analysis and recommendations to the Company
regarding the Company’s research and development programs. Such Services are not
expected to not exceed more than 20% of the average level of services performed
in the three years preceding Consultant’s employment termination.  All services
performed pursuant to this Agreement shall be performed solely by Consultant and
in a good, timely, efficient and professional manner. As used herein,
“Affiliate” means any entity, which controls, is controlled by, or is under
common control with Arena.  In this context “control” shall mean ownership by
one entity, directly or indirectly, of more than fifty percent (50%) of the
voting stock of another entity, which voting stock is entitled to vote for the
election of directors, or otherwise has the actual right and ability to control
and direct the management and business affairs of such other entity.

2. Term.  This Agreement will begin concurrently with the termination of
Consultant’s status as an employee of Arena on the Effective Date, and will
continue for a period of five (5) years, unless terminated earlier, as permitted
herein.  

3. Compensation; Invoices; Outstanding Equity Awards; Expenses; No Other
Benefits; Taxes; Insurance.

(a) Consultant shall be paid $630.00/hour for performing the Services.

(b) Consultant shall send to Arena invoices outlining the date work was
performed, the number of hours worked in each such day, and a brief description
of the work performed on behalf of Arena in a form reasonably acceptable to
Arena. All invoices shall include purchase order number that will be
subsequently provide by Arena

1

--------------------------------------------------------------------------------

 

to Consultant, and shall be sent to Arena, attention Accounts Payable
(acctpayable@arenapharm.com).  The period of work covered by each invoice shall
not be more than one month and all work performed in any calendar month shall be
invoiced within ten (10) days of each month end.  Consultant shall be paid in
full any undisputed invoiced amount within thirty (30) days from receipt of
invoice by Arena.

(c) Consultant’s outstanding equity awards previously granted by Arena are
eligible to continue to vest and/or be exercisable, as applicable, during the
term of this Agreement in accordance with the applicable Arena plan(s) and
written grant instrument(s) for such awards; provided, the foregoing is subject
to the Amended and Restated Severance Benefit Plan in effect on the Effective
Date (the “Severance Plan”); and provided further that Consultant understands
and agrees that any stock options previously considered “incentive stock
options” may no longer qualify as such under Section 422 of the Internal Revenue
Code of 1986.  For clarity, the options subject to accelerated vesting pursuant
to the Severance Plan (the “Accelerated Options”) are those options that were
scheduled to vest earliest following Consultant’s employment termination date
under the original vesting schedule and the remaining options whose vesting is
not immediately accelerated pursuant to the Severance Plan (the “Unvested
Options”) are eligible to vest pursuant to the original vesting schedule,
subject to Consultant’s continued services pursuant to this Agreement. For
additional clarity (A) pursuant to the Severance Plan, Consultant shall be
entitled to exercise all of his stock options that are vested as of the
Effective Date (including the Accelerated Options) until the later of (i) the
original post-termination exercise period provided in such stock option
agreements (measured from the date of cessation of Services under this
Agreement, as determined by Arena in its discretion) or (ii) 18 months following
the termination of Consultant’s status as an employee of Arena on the Effective
Date, but in any event not beyond the original contractual life of the options
and (B) Consultant shall be entitled to exercise all of his Unvested Options, to
the extent vested as of the date of cessation of Services under this Agreement,
until the end of the original post-termination exercise period provided in such
stock option agreements (measured from the date of cessation of Services under
this Agreement, as determined by Arena in its discretion), but in any event not
beyond the original contractual life of the options. Consultant should review
such written grant instrument(s) and applicable Arena plan(s) and agreements to
determine his rights.  

(d) Consultant shall be responsible for all expenses incurred in connection with
the performance of the Services, including travel, hotel and meal expenses,
unless such expenses are reasonable and approved in advance by Arena.  All such
pre-approved expenses shall be invoiced to Arena at cost and Consultant shall
include copies of all receipts for such expenses.

(e) Consultant will not be an employee of Arena during the term of this
Agreement and will not as a result of this Agreement be entitled to participate
in, or receive any benefit or right as an Arena employee under, any Arena
employee benefit and welfare plans, including, without limitation, employee
insurance, pension, savings and security plans.  

(f) Consultant is solely responsible for filing all tax returns and submitting
all payments as required by any federal, state or local tax authority arising
from the payment of fees to Consultant under this Agreement, and agrees to do so
in a timely manner.  Arena, in its sole

2

--------------------------------------------------------------------------------

 

discretion, may file applicable documents or reports with the Internal Revenue
Service and withhold taxes and other amounts it determines is required or
appropriate under applicable law.

(g) Arena will not obtain workers’ compensation insurance on behalf of, or for
the benefit of, Consultant.  

4. Ownership of Results.

(a) All findings, conclusions, data, inventions, discoveries, trade secrets,
techniques, processes, know-how, trademarks, servicemarks, brands, trade dress
and tag lines, whether or not patentable or otherwise registrable, that are made
by Consultant, either alone or with others, in the performance of the Services
or which result, to any extent, from use of Arena’s (or Arena’s Affiliate’s)
premises or property (collectively, “Inventions”) shall become the exclusive
property of Arena or its designee. Consultant shall provide Arena prompt written
notice of each Invention.  Consultant hereby assigns, transfers and conveys all
of Consultant’s right, title and interest in and to any and all Inventions to
Arena or its designee.

(b) Upon the request and at the expense of Arena or its designee, Consultant
will execute and deliver any and all instruments and documents and take such
other acts as may be necessary or desirable to document such transfer or to
enable Arena or its designee to apply for, prosecute and enforce patents,
trademark registrations or copyrights in any jurisdiction with respect to any
Inventions or to obtain any extension, validation, re-issue, continuance or
renewal of any such intellectual property right. Without limiting the foregoing,
Consultant shall assign, grant and convey unto Arena or its designee all of
Consultant’s right, title and interest, now existing or that may exist in the
future, in and to any copyrights in any findings, reports, data compilations and
other information and material resulting from the performance of the Services.
Consultant shall not submit applications for copyright registration in any
country for any information or materials created by Consultant pursuant to this
Agreement.

(c) The provisions of this paragraph 4 shall survive the expiration or sooner
termination of the term of this Agreement, and such provisions are in addition
to, and do not supersede, any agreements Consultant entered into as an Arena
employee.

5. Confidentiality.  Consultant will not, either during or after the term of
this Agreement, disclose to any third person or use any confidential or
proprietary information of Arena, its Affiliates or its corporate collaborators
for any purpose other than the performance of the Services without the prior
written authorization of Arena; provided, however, the foregoing does not
restrict your ability to use Arena confidential or proprietary information as
provided in the License and Services Agreement between Arena and Beacon, and any
related services agreements between Arena and Beacon. This obligation shall not
apply to information that is in the public domain through no fault of
Consultant. For purposes of this paragraph 5, “confidential or proprietary
information” is defined as any information disclosed hereunder by Arena or its
Affiliates, or on behalf of Arena or its Affiliates, or developed by Consultant
in the performance of Services, including without limitation the structure and
activity of any chemical compositions provided to Consultant pursuant to this
Agreement, as well as synthetic and analytical methods, biomaterials,
micro-organisms, cells, cell lines and the progeny and derivatives thereof,
including all modified and recombinant DNA molecules and all vectors and hosts
containing the

3

--------------------------------------------------------------------------------

 

same, patent applications, pre-clinical or clinical data, marketing methods and
plans, pricing information, manufacturing information and other unpublished
information related to the business or the financial condition of Arena and its
Affiliates and corporate collaborators. The provisions of this paragraph 5 shall
survive the expiration or sooner termination of this Agreement, and such
provisions are in addition to, and do not supersede, any agreements Consultant
entered into as an Arena employee.

6. Termination.  Either party may terminate this Agreement for any reason
whatsoever, upon thirty (30) days written notice to the other party.  

7. Return of Arena Property.  Consultant will return to Arena any property of
Arena, its Affiliates and corporate collaborators, in Consultant’s possession,
at any time when so requested by Arena and in any event upon termination of this
Agreement. Consultant will not remove any such property from Arena premises
without written authorization from Arena.

8. Independent Contractor.  Consultant is an independent contractor under this
Agreement. Neither party shall have the power to bind the other party to any
agreement, contract, obligation or liability. Consultant shall not communicate
on behalf of Arena or its Affiliates, or report on the Services rendered under
this Agreement to any third party without specific written authorization by
Arena.

9. Debarment; Excluded Lists.   Consultant warrants and represents that
Consultant is not now, nor has Consultant ever been, an individual that has been
debarred by the U.S. Food and Drug Administration (“FDA”), including, but not
limited to, pursuant to 21 U.S.C. §335a (a “Debarred Person”) or disqualified as
a Clinical Investigator by the FDA, including, but not limited to, pursuant to
21 C.F.R. §312.70 or §812.119 (a “Disqualified Person”). Consultant warrants and
represents that Consultant is not now, nor has Consultant ever been, listed on
either (a) the United States Department of Health & Human Services’ List of
Excluded Individuals/Entities or (b) the United States General Services
Administration’s Excluded Parties List System (in each case, including any
predecessor list, or replacement list, directed to the same or similar purpose)
(each of (a) and (b), an “Excluded List”).  Consultant further warrants and
represents that Consultant has no knowledge of any circumstances which may
affect the accuracy of any of the foregoing warranties and representations,
including, but not limited to, FDA investigations of, or debarment proceedings
against Consultant.

Consultant shall immediately notify Arena if Consultant becomes aware of any
change in circumstances that would render any of the foregoing representations
or warranties untrue or misleading in any material respect during the term of
this Agreement and any extensions thereto.

10. Not a Health Care Provider.  Consultant represents and warrants that
Consultant is not a health care provider and Consultant will inform Arena
promptly if he becomes a health care provider during the term of this Agreement.
The term “health care provider” includes any person with a valid medical (or
other applicable) license or certification to practice in the United States, or
any other individual or entity based primarily in the United States, in each
case, that is in a position to prescribe, purchase, recommend, refer, or arrange
for the purchase, sale, or formulary placement of Arena products, including, but
not limited to, physicians, pharmacists, nurses, nurse practitioners, physician
assistants, medical directors, hospitals, pharmacies, pharmacy benefit

4

--------------------------------------------------------------------------------

 

managers, group purchasing organizations, wholesalers, insurers, and any
individual employed by such entities with responsibility or authority to
purchase, prescribe, recommend, influence, or arrange for the purchase or sale
of Arena’s products.

11. Formulary Committee Participation.  To the extent Consultant is a member of
a committee of any government entity that sets prescription drug formularies or
develops clinical guidelines, during the term of this Agreement and for two
years following the term, Consultant will disclose to such committee the
existence of this Agreement and the nature of the Services, and will follow any
procedure set forth by such committee relative to Services under this
Agreement.  Consultant will notify Arena of such committee membership and of any
such procedure that Consultant is required to follow by the committee relative
to the Services under this Agreement.

12. Entire Agreement and Amendment.  Except as specified in paragraphs 4 and 5
with respect to agreements entered into by Consultant as an Arena employee, this
Agreement is the sole agreement between Consultant and Arena with respect to the
Services to be performed hereunder and it supersedes all prior agreements and
understandings with respect thereto, whether oral or written. No modification to
any provision of this Agreement shall be binding unless in writing and signed by
both Consultant and a duly authorized representative of Arena. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and permitted assigns of the parties hereto.

13. Assignment and Subcontracts.  The duties and responsibilities of Consultant
hereunder are of a personal nature and shall not be assigned, subcontracted or
delegated in whole or in part by Consultant without Arena’s prior written
consent.  

14. Governing Law.  This Agreement shall be governed by and interpreted in
accordance with laws of the State of California, without giving effect to any
conflict of law provisions.

15. Notices.  All notices required hereunder shall be in writing and be
delivered personally, sent by an internationally recognized express courier
service (e.g., FedEx), or sent via registered or certified mail (postage
prepaid) requiring return receipt, and shall be deemed given as of:  (i) the
date of delivery, if sent by personal delivery; (ii) two days after the date of
deposit, if sent by express courier service; or (iii) one week after the date of
mailing, if sent by mail. Notices shall be addressed as provided below or to
such other addressee as either party may in the future designate by written
notice to the other in accordance with the terms hereof:

 

If to Arena, to:

 

Arena Pharmaceuticals, Inc.

6154 Nancy Ridge Drive

San Diego, CA  92121

Attention:  General Counsel

Telephone:  858 453 7200

 

5

--------------------------------------------------------------------------------

 

If to Consultant, to:

 

Dominic P. Behan, PhD, DSc

15581 Pinehurst Place

San Diego, CA 92131

Telephone: 858.531.9067

 

16. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, all of which together shall constitute one and the
same instrument.  One or more counterparts of this Agreement may be delivered by
facsimile or PDF transmission with the intent that it or they shall constitute
an original counterpart hereof.  

17. Invalidity and Waiver.  If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative.  The failure by either party to enforce against the
other party any term or provision of this Agreement shall not be deemed to be a
waiver of such party’s right to enforce against the other party the same or any
other such term or provision in the future.

18. Adverse Event Reporting.  An adverse event is any new, undesirable medical
experience or change of an existing condition which occurs during or after use
of a product.  To the extent Consultant becomes aware of any adverse events that
may be related to any product marketed by Arena or its Affiliate, or by one or
more distributors of Arena or its Affiliate, regardless of whether the events
are actually related to any such product, Consultant will provide immediate
notice to Arena for compliance with all applicable reporting obligations;
adverse events must be reported to Arena’s drug safety department at
858-453-7200, extension 1620 or by email at safety@arenapharm.com.

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed, or caused to be duly executed, this Agreement as of the date first
above written.

 

Arena Pharmaceuticals, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Amit Munshi

 

/s/ William R. Shannan, Jr.

 

 

Amit Munshi

 

William R. Shanahan, Jr., M.D.

 

 

President and Chief Executive Officer

 

 

 

Date:

 

1 Sept 2016

 

Date:

 

1 Sept 2016

 

7